—Judgment, Supreme Court, New York County (Michael Corriero, J., at trial; Herbert Altman, J., at suppression hearing), rendered May 7, 1991, convicting defendant, after a jury trial, of reckless endangerment in the first degree, burglary in the third degree, and possession of burglar’s tools, and sentencing him to concurrent terms of 3Vi to 7 years, 2 to 4 years, and 1 year, respectively, unanimously affirmed.
Contrary to defendant’s claim on appeal, he was not denied a fair trial by the prosecutor’s cross-examination of him or the prosecutor’s summation. The trial court not only sustained defense counsel’s objection to the two cross-examination questions that are challenged on appeal, but it also directed the jury to ignore the testimony (see, People v Davis, 58 NY2d 1102, 1104). Similarly, any potential prejudice arising from the prosecutor’s remarks in summation was dispelled when the court sustained the defense objections, admonished the prosecutor, and strongly advised the jury to ignore the argument. Further, the evidence against defendant and his cohort, whose conviction was recently affirmed (People v Nathaniel, 190 AD2d 545, lv denied 81 NY2d 890), was overwhelming. Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.